Title: To Benjamin Franklin from Georges-Marie Butel-DuMont, 16 May 1779
From: Butel-Du Mont, Georges-Marie
To: Franklin, Benjamin


Monsieur,
à Paris ce 16. Mai 1779
J’ai l’honneur de vous envoyer un Billet d’associé et trois autres billets dont vous pouvez disposer pour entrer à L’assemblée publique que la société libre d’Emulation tiendra le Vingt de ce mois dans une salle de l’hôtel de soubise.
Je suis avec une profonde vénération, Monsieur, Votre très humble et très Obéïssant serviteur
Du Mont Secrt. de la société.
 
Notation: Du Mony Paris ce 16e. may 1779.
